IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 01-30532



UNITED STATES OF AMERICA,
                                            Plaintiff-Appellant,

                                versus

CURTIS ALAN WHARTON;
JUDY HELEN TAYLOR NIPPER,
                                            Defendants-Appellees.




          Appeal from the United States District Court
              For the Western District of Louisiana


                         (00-CR-50066-2)
                           June 6, 2001
Before HIGGINBOTHAM, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Finding no abuse of discretion, we affirm.

     AFFIRMED.




     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.